       Case: 1:19-cv-06799 Document #: 1 Filed: 10/15/19 Page 1 of 6 PageID #:1



                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JOSHUA MELLIN,

       Plaintiff,                                             Case No.: 19-cv-6799

v.                                                            Judge ----------

CAROL FOX & ASSOCIATES                                        Magistrate Judge ----------

       Defendant.                                             TRIAL BY JURY DEMANDED




                                              COMPLAINT

        Plaintiff Joshua Mellin (“Mellin” or “Plaintiff”) by and through his undersigned

 counsel, as and for his Complaint against Defendant Carol Fox & Associates, Inc. (“Carol

 Fox & Associates” or “Defendant”) hereby alleges as follows:

                                      NATURE OF THE ACTION

        1.          This is an action for copyright infringement under Section 501 of the Copyright

 Act and for the removal and/or alteration of copyright management information under Section

 1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

 unauthorized reproduction and public display of copyrighted photographs of Art on theMART,

 owned and registered by Joshua Mellin, a Chicago-based professional photographer.

 Accordingly, Mellin seeks monetary relief under the Copyright Act of the United States, as

 amended, 17 U.S.C. § 101 et seq.


                                    JURISDICTION AND VENUE

        2.          This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

 has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case: 1:19-cv-06799 Document #: 1 Filed: 10/15/19 Page 2 of 6 PageID #:1




        3.      This Court has personal jurisdiction over Defendant because Defendant with

its principal place of business in Illinois, in this judicial district.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in this judicial district, and a substantial part of the events giving rise to this claim occurred

in this Chicago, Illinois.

                                               PARTIES

        5.      Mellin is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 2253-1 N. Wayne, Chicago

IL 60614. Mellin won “Best Photographer” by public vote in Chicago Reader Newspaper in

2016, and Time Out Chicago lists Mellin as one of the 17 best Chicago Instagram accounts.

Specifically, Time Out noted that “Mellin has a knack for catching the perfect shot at the perfect

moment.”

        6.      Upon information and belief, Carol Fox & Associates is an Illinois corporation

duly organized and existing under the laws of Illinois, with its principal place of business at

1412 West Belmont Avenue, Chicago, Illinois, 60657. Upon Information and belief, Carol Fox

& Associates has a registered agent located at Corporation Agents, Inc., 611 S Milwaukee Ave,

Libertyville, Illinois 60048.

                                     STATEMENT OF FACTS

        A.      Background and Plaintiff’s Ownership of the Photographs

        7.      Mellin photographed Art on theMART (the “Photographs”). A true and

correct copy of the Photographs is attached hereto as Exhibit A.

        8.      Mellin is the author of the Photographs and has at all times been the sole

owner of all right, title and interest in and to the Photographs, including the copyright thereto.
      Case: 1:19-cv-06799 Document #: 1 Filed: 10/15/19 Page 3 of 6 PageID #:1




        9.         The Photographs were registered with the United States Copyright Office and

were given registration number VA 2126-632, effective October 18, 2018 entitled Art on

theMART Photos. See Exhibit B.

        B.         Defe da      I f i gi g Activities

        10.        On or around October 3, 2018, Defendant sent Mellin an email asking for

permission to use the Photographs. Mellin responded the email that Defendant had permission

to use the Photographs only on twitter if tagged with credit @joshuamellin and on Instagram if

tagged both in the image and mentioned with credit in the caption @joshuamellin. Any use other

than described was expressly prohibited by Mellin. On the same date, Lauren Davis, the Events

Manager of Defendant, acknowledged the restrictions imposed by Mellin.

        11.        Nevertheless, on or around October 11, 2018, Defendant shared Me

Photographs on at least one of the social media websites prohibited by Mellin, against the

express restrictions imposed by Mellin and acknowledged by the parties. The unauthorized use

 f            Pa     ff                             a                h   gh    h          URL:

https://www.facebook.com/artonthemart/posts/273291056521823?__xts__%5b0%5d=68.AR

C6ADJ_gTbDg1d5GZhZ0NBz6nxisOxCCk1HHUBmBgkUA-

DvMSppg2u2CIEsnwA7CYz72aFSsVJR0H6gw8FiK0C-

PgqseCULYqiB_uAZimWzf3KK0nprcsljq_7beWakoTWMSoKl5cSTJ2C6pb2-

wKGF3j7C7FKq9YePLzcI5dXTpbwqLvY3&__tn__=-R. ( he Post ). The Post prominently

featured a portion of the Photographs and allowed Facebook users to download the Photographs. A

true and correct copy of the Post is attached hereto as Exhibit C.

        12.        Defendant did not have Me              permission or consent to publish the

Photograph on Facebook.
     Case: 1:19-cv-06799 Document #: 1 Filed: 10/15/19 Page 4 of 6 PageID #:1




                                  CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT
                                  (17 U.S.C. §§ 106, 501))

         13.        Plaintiff incorporates by reference each and every allegation contained

in the above paragraphs.

         14.        Defendant infringed Plaintiff Mellin                c          gh         he Ph             ga h b

reproducing and publicly displaying the Photograph on Facebook. Defendant was never

authorized to reproduce, publicly display, distribute and/or use the Photograph on Facebook.

         15.        The acts of Defendant complained of herein constitute infringement of Plaintiff

Mellin    c         gh a d e c           e gh        de c        gh            a          f Sec         106 a d 501

of the Copyright Act, 17 U.S.C. §§ 106 and 501.

         16.        Upon information and belief, the foregoing acts of infringement by

Defendant have been willful, intentional, and purposeful, in disregard of and indifference

to Plaintiff Mellin         gh .

         17.        As a direct and proximate cause of the infringement by the Defendant of

Plaintiff Mellin c            gh a d e c            e gh        de c         gh , P a       ff Mellin is

entitled to damages a d Defe da                 f           a         17 U.S.C.         504(b) f       he

infringement.

         18.        Alternatively, Plaintiff Mellin is entitled to statutory damages up to $150,000

 e             f    ged f   Defe da             f     f     ge e       f he Ph          ga h,               a     17

U.S.C. §504(c).

         19.        Plaintiff Mellin f    he    e      ed    h a         e      fee a d f          c              a

to 17 U.S.C. §505.
Case: 1:19-cv-06799 Document #: 1 Filed: 10/15/19 Page 5 of 6 PageID #:1




                            PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully requests judgment as follows:
 1.  That Defendant Carol Fox & Associates be adjudged to have infringed upon

        Plaintiff Mellin copyrights in the Photograph in violation of 17 U.S.C §§ 106

        and 501;

 2.     That Plaintiff Mellin be a a ded e he : a) P a      ff   ac a da age a d

        Defe da       profits, gains or advantages of any kind attributable to

        Defe da        f    ge e       f Pa   ff   Photograph; or b) alternatively,

        statutory damages of up to $150,000 per copyrighted work infringed pursuant

        to 17 U.S.C. § 504; The Defendant be required to account for all profits,

        income, receipts, or other benefits derived by Defendant as a result of its

        unlawful conduct;

 3.     That Plaintiff Mellin be a a ded h    c    ,e e e a da          e      fee

        pursuant to 17 U.S.C. § 505;

 4.     That Plaintiff Mellin be awarded pre-judgment interest; and

 5.     Such other and further relief as the Court may deem just and proper.
      Case: 1:19-cv-06799 Document #: 1 Filed: 10/15/19 Page 6 of 6 PageID #:1




                                DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable in accordance with

 Federal Rule of Civil Procedure 38(b).

Dated: Chicago, Illinois
     October 15, 2019                                      JIANG IP LLC

                                                           /s/ Yanling Jiang
                                                           Yanling Jiang (Bar No. 6309336)
                                                           Yi Bu (Bar No. 6328713)
                                                           Jiang IP LLC.
                                                           111 West Jackson Boulevard, Suite 1700
                                                           Chicago, Illinois 60604
                                                           Telephone: 312-675-6297
                                                           E-mail: Yanling@jiangip.com
                                                           Attorneys for Plaintiff
